IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LAURA A. KRYZANOWSKI,                     : No. 252 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
ROBERT SIDELLA, INDIVIDUAL                :
ROBERT SIDELLA, CONTRACTOR                :
GLORIA SIDELLA AKA NEIDLINGER,            :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.